Citation Nr: 0823093	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-12 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for congestive heart 
failure.

2. What evaluation is warranted for residuals of a right 
shoulder injury with degenerative changes from April 25, 2003 
to December 4, 2006?

3.  What evaluation is warranted for residuals of a right 
shoulder injury with degenerative changes from December 5, 
2006?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and friends


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 until 
December 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the Regional Office (RO) Seattle, Washington.

In a July 2003 rating decision the RO increased the rating 
for residuals of a right shoulder injury with degenerative 
changes to 30 percent effective from April 25, 2003, the date 
of claim.  A January 2007 rating decision granted entitlement 
to a 40 percent evaluation for this disorder effective 
December 5, 2006.

In a July 2004 rating decision the RO denied service 
connection for congestive heart failure.

The veteran presented evidence at a February 2008 Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's claims folder. 

In an October 2007 supplemental statement of the case the RO 
characterized the  service connection claim as entitlement to 
service connection for a cardiovascular disorder to include 
congestive heart failure.  Notably, however, given the 
specificity of the veteran's March 2004 claim, the 
specificity of the July 2004 rating decision, and the fact 
that service connection for a heart disorder was previously 
denied in a September 1948 rating decision, the Board may not 
exercise de novo jurisdiction over a claim of entitlement to 
service connection for a cardiovascular disorder other than 
congestive heart failure, or a claim to reopen the issue of 
entitlement to service connection for a cardiovascular 
disorder.  Nevertheless, in light of the appellant's 
testimony a claim to reopen the issue of entitlement to 
service connection for a cardiovascular disorder other than 
congestive heart failure is referred to the RO for 
appropriate action.

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2008, for good 
cause. 38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1. The veteran did not demonstrate evidence of congestive 
heart failure inservice or to a compensably disabling degree 
within one year of separation from active duty service.

2. Congestive heart failure is not linked by competent 
medical evidence to the veteran's active duty service.

3. Between April 25, 2003 and December 4, 2006, the veteran's 
right shoulder injury with degenerative changes was not 
manifested by a limitation of arm motion to 25 degrees from 
the side.

4.  From December 5, 2006, the veteran's right shoulder 
injury with degenerative changes has not been manifested by 
unfavorable ankylosis of the scapulohumeral articulation, or 
by a fibrous union of the humeral head.


CONCLUSION OF LAW

1.  Congestive heart failure was not incurred or aggravated 
by service, and may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).

2.  From April 25, 2003 to December 4, 2006, the criteria for 
a 30 percent evaluation for a right shoulder injury with 
degenerative changes were not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5200, 
5201, 5202, 5203 (2007).

3. Since December 5, 2006, the criteria for an evaluation in 
excess of 40 percent for a right shoulder injury with 
degenerative changes were not met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 3.326, 4.1, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5003, 5010, 5201, 5202, 5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in May 2004 and May 
2007 correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.

The Board recognizes that VA has yet to provide the veteran 
with an examination to obtain a medical opinion as to the 
etiology of his congestive heart failure. In this regard, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant duty to assist 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003). The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion. The Federal Circuit found that the 
regulation properly filled a gap left in the statute. The 
Federal Circuit referenced 38 U.S.C.A. § 5103A(a)(2), which 
indicates that VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. The Federal 
Circuit found that, if the evidence of record does not 
establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim. In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection." Paralyzed Veterans of America, et. al., 
345 F.3d at 1356.

In the instant appeal, the veteran contends that congestive 
heart failure was incurred during his military service. As 
will be more fully explained below, his service medical 
records are silent for any pertinent clinical findings, and 
there is no evidence of congestive heart failure or any heart 
disease, until approximately fifty seven years following his 
separation from service. For these reasons, the Board finds 
that a medical opinion is not necessary to decide the claim, 
in that any such opinion could not establish the existence of 
the claimed inservice condition. Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995) (the Board is not required to accept a 
medical opinion that is based on the veteran's recitation of 
medical history).

While notice was not provided explaining how a disability 
rating and an effective date would be assigned in the event 
service connection was granted, any questions regarding those 
matters are moot in light of the decision made below.  While 
the appellant may not have received full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In the case 
of certain chronic diseases, including cardiovascular 
disease, service connection may be presumed if the disease 
became manifest to a degree of 10 percent disabling or more 
within one year after separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

At a February 2008 Travel Board hearing, the veteran 
testified that he had chest pain in service which has 
continued to the present and caused his current heart 
disorder.  

The service medical records reveal findings of a transient 
systolic murmur in May and June 1945.  An acute 
cardiopulmonary disease was not diagnosed.  At a December 
1945 separation examination the appellant's cardiovascular 
system was judged to be normal, and a chest x-ray was 
negative for any abnormality.

A June 1948 VA Medical Center record from Hot Springs, South 
Dakota noted that the veteran was admitted in May 1948 with 
complaints of recurring left chest pain for two and a half 
years.  The veteran noted that it occurred before his service 
discharge but he paid little attention to it.  It had 
persisted and increased in frequency and intensity.  He took 
no medications and little had been done for it prior to 
admission.  The pain was described as a heavy feeling 
starting at the bottom of the sternum and radiating up into 
the left shoulder and down the left arm.  Examination 
revealed a systolic murmur, left third interspace and 
substernally as well as the right side sternum.  The heart 
appeared to be slightly enlarged on percussion but no thrills 
and no visible pulsation of the precordium were noted. All 
other findings were within normal limits.  X-rays were also 
normal except for considerable enlargement of the pulmonary 
conus.  Barium swallow failed to reveal evidence of left 
auricular enlargement and an electrocardiogram  was 
practically normal.  During his hospitalization there was no 
need for medication and no evidence of previous attacks.  The 
diagnosis was anginal syndrome by history only.  There was no 
evidence of coronary heart disease or myocardial damage.  
There was probable mitral heart valve involvement of 
undetermined etiology.

An August 1948 report from the Adjutant General of the Army 
revealed records covering alleged medical treatment at Ft. 
Bragg, North Carolina in January to February 1944 were not 
available.

He was again seen in December 1948 at a VA Medical Center 
still complaining of occasional attacks of chest pain.  
Examination revealed a robust healthy appearing male in no 
distress.  An electrocardiogram was noted to probably be 
normal with no change from the June 1948 electrocardiogram.  
Chest x-rays were essentially normal with no cardiac 
enlargement.  There was some straightening of the cardiac 
border.  The diagnoses were no coronary heart disease found; 
possible intercostal neuralgia, unknown origin.  

A March 1967 medical record from L.H. Hoevet, M.D., an 
employee of Chadron Medical Associates, noted that he first 
saw the veteran on March 1, 1946 with severe left chest pain.  
He was seen again in March 1948 with similar complaints and 
advised to get an electrocardiogram and chest x-ray.  In 
October 1955 heart tones were of good quality. An 
electrocardiogram revealed an occasional extra ventricular 
stimulated beat, but it was otherwise considered within 
normal limits.  He was not seen again until May 1960 with 
chest pain at which time heart tones were of good quality, 
and an electrocardiogram was considered normal. In September 
1963 he complained of left arm numbness. His chest was 
negative. In September 1965 the veteran sustained left neck, 
shoulder, and arm injuries.  Dr. Hoevet opined that, "It is 
my opinion that while he is totally disabled, that it is the 
result of the accident and subsequent surgery and not due to 
the chest pain which seems to bother him only occasionally."  
Dr. Hoevet did not diagnose any chronic heart disorder.

In April 1967 a request was made to the service department 
for information regarding chest pain in 1942 while stationed 
at Ft. Benning, Georgia.  A negative reply was received.

In May 1994, the veteran was diagnosed as having 
arteriosclerotic heart disease.

VA Medical Center  medical records from June 1994 note the 
veteran reported mild chest pain.  He reported a myocardial 
infarction in 1986 and cardiopulmonary disease. 

A September 1994 VA Medical Center  record revealed only 
occasional angina syndrome.

VA Medical Center records from September 1996 note a 
echocardiographic impression of mild to moderate pericardial 
effusion.  There did not appear to be any pericardial 
tamponade. There was mitral valve regurgitant jet and 
tricuspid jet and good left ventri cal ejection fraction. 
This was noted to be a minor abnormality.  X-ray studies 
showed borderline cardiac enlargement.

An October 1996 VA x-ray of the chest revealed 
arteriosclerotic aortic changes, mild hyperinflation and a 
borderline cardiac enlargement.

In an April 2003 emergency admissions report from Mason 
General Hospital, Shelton, Washington, it noted that the 
veteran was admitted for a syncopal episode. The medical 
history noted a history of congestive heart failure and 
coronary artery disease. The veteran had no chest pains of 
palpitations.  A pertinent diagnosis was not offered.

VA Medical Center records from June 2004 note a history of 
congestive heart failure.

The claims file contains duplicative post service medical 
records.  These include service treatment records which the 
veteran has insisted were lost or destroyed in a 1973 fire at 
the National Personnel Records Center.  Records from the 
Chadron Medical Clinic from April 1967 to 1973 claimed also 
to be lost are of record.

The available evidence does not reveal any evidence of 
congestive heart failure prior to the April 2003 emergency 
admissions report from Mason General Hospital.  No record 
offers a medical opinion linking congestive heart failure to 
active duty service. 

Analysis

Although the veteran has reported to have suffered myocardial 
infarctions in the past beginning in 1946, and being treated 
for it at a VA Medical Center; the VA has no record of any 
myocardial infarction or related treatment in 1946.  The 
evidence does show that the veteran complained of chest pains 
since at least 1948. Congestive heart failure was not, 
however, found until approximately 2003.  X-rays and 
electrocardiograms were consistently noted to be normal for 
decades post service.

The veteran was first diagnosed with congestive heart failure 
in April 2003, over fifty seven years post service.  There is 
no competent medical evidence of record linking congestive 
heart failure to service or to any incident of service.  This 
fact is particularly dispositive considering the first 
medical evidence of symptomatology or treatment of congestive 
heart failure, or other heart disease date from more than 
fifty seven years after the veteran's service separation. 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (VA did not 
err in denying service connection when the veteran failed to 
provide evidence demonstrating continuity of symptomatology, 
and failed to account for the lengthy time period for which 
there is no clinical documentation of the claimed condition).

In this case, a VA examination is not required.  As noted 
above, the evidence of record is silent for any heart disease 
during service.  There is no competent evidence that he 
suffered from compensable pathology within one year of his 
separation from active duty.  The veteran's in-service 
complaints were clinically found inservice not to represent 
evidence of congestive heart failure.  Hence, because the 
record is entirely silent for congestive heart failure during 
service, the second element of McLendon, which requires that 
there be evidence establishing that an event, injury, or 
disease occurred in service, has not been met. McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006). Therefore, the 
decision not to obtain a medical opinion with regard to the 
veteran's claimed disorder is appropriate.

As there is no evidence of congestive heart failure in 
service, and no competent evidence linking the appellant's 
military service and congestive heart failure, service 
connection is not warranted.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

II. What evaluation is warranted for a right shoulder injury 
from April 25, 2003 to December 4, 2006, and from December 5, 
2006?

By rating decision dated April 1967, the RO granted service 
connection for mild relaxation of the sternoclavicular joint, 
and assigned a noncompensable rating.

By rating decision dated September 1995, the RO increased the 
rating to 10 percent from May 19, 1994.  

By rating decision dated July 2003, the RO increased the 
rating to 30 percent from April 25, 2003, the date of the 
current claim.  

Subsequently by rating decision dated January 2007, the RO 
increased the rating to 40 percent from December 5, 2006.  
This is the maximum rating allowed under the law.  The 
veteran continued his appeal.

The present appeal involves the veteran's claim that the 
severity of his service-connected right shoulder disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991). However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet.App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007). The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The veteran's right shoulder injury with degenerative changes 
is currently evaluated as 40 percent disabling under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5010 and 5201. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees. 38 C.F.R. § 4.71, Plate I.  Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor upper extremities for rating purposes. 
In the instant case, the veteran's right shoulder is 
considered the major upper extremity. 

Shoulder injury residuals can be rated under 38 C.F.R. § 
4.71a, Codes 5200, 5201, 5202, or 5203. Diagnostic Code 5200 
addresses ankylosis of scapulohumeral articulation, which is 
not present in the case at hand given that ankylosis is 
immobility of the joint, Lewis v. Derwinski, 3 Vet.App. 259 
(1992), and the appellant is able to move his right shoulder 
in all planes. 

Code 5201 provides for a 30 percent evaluation for limitation 
of motion of the major arm midway between the side and the 
shoulder.  A 40 percent evaluation is warranted for 
limitation of motion of the major arm to 25 degrees from the 
side.

With regard to the major upper extremity provisions of Code 
5202, a 30 percent evaluation is warranted for frequent 
episodes of recurrent scalpohumeral joint dislocation with 
guarding of all arm movements; or, malunion of the humerous 
of the major upper extremity with marked deformity. 38 C.F.R. 
§ 4.71a, Code 5202.

In a March 2002 VA Medical Center  report the examiner noted 
the veteran had cortisone injections approximately three 
times in the past which helped for several months at a time.  
He managed his pain with medications to include Vicodin.  On 
examination the right arm was noted to "clunk" when he 
shook hands.  Examination revealed active range of motion of 
elevation to the side to 80 degrees, elevation to the front 
was to 110 degrees when he stopped due to pain.  He could go 
further with pain.  External rotation was to 50 degrees, at 
which point he stopped due to pain.  Internal rotation was to 
a point no higher than the hip pocket.  Abduction of shoulder 
reportedly caused acromioclavicular joint pain.  Isometric 
testing revealed moderate pain in the acromioclavicular joint 
area and biceps.  He was tender under the acromioclavicular 
joint over the distal third of the clavicle posteriorly and 
over the proximal third.  The sternoclavicular joint crunched 
and moved quite a bit and was locally modestly tender.  The 
subclavicular muscle may also be tender.  The impressions 
were acromioclavicular joint dysfunction, sternoclavicular 
dysfunction, relating to previous shoulder injury; mild 
glenohumeral loosening probably related to the original 
dislocation, without recurring dislocation; and rule out 
rotator cuff trouble.

At a June 2003 VA examination the veteran reported pain over 
the medial clavicle manubrial joint and distally over the 
acromioclavicular joint.  Examination revealed that the right 
bicipital tendon anteriorly was tender to palpation.  Forward 
flexion was to 30 degrees, backward extension was to 10 
degrees, abduction was to 30 degrees, and internal and 
external rotation were to 5 degrees.  The joint could not be 
passively moved further because of tightness and symptoms of 
frozen shoulder.  The diagnosis was traumatic arthritis and 
tenosynovitis of the right shoulder.

In a June 2004 VA examination the veteran had tenderness to 
palpation over the acromioclavicular joint at the posterior 
aspect.  There was no swelling.  Range of motion was 
diminished secondary to pain.  Active range of motion was 
anterior flexion to 75 degrees, abduction to 80 degrees, 
external rotation to 30 degrees, and internal rotation to 75 
degrees. The diagnosis was osteoarthritis of the right 
shoulder with degenerative joint disease, right 
acromioclavicular joint resulting in moderate functional 
impairment.

In May 2005, the veteran's right shoulder was injected with 
Marcaine and Kenalog.  

The veteran was afforded a VA fee based examination in 
December 2006.  The examiner reviewed the claims file noting 
that the veteran injured his right shoulder as a paratrooper 
in World War II.  The appellant reported a history of 
constant right shoulder pain for 64 years. The pain 
reportedly traveled across the shoulder and down the arm.  It 
was squeezing, burning, and sharp in nature.  The appellant 
stated that he could function with pain when medicated.  
Examination revealed flexion to 40 degrees, then pain, 
abduction to 35 degrees, then pain; 35 degrees of external 
and 30 degrees of internal rotation.  Joint function was not 
additionally limited by pain, fatigue, weakness. lack of 
endurance or incoordination after repetitive use. The 
examiner noted no change in the diagnosis.  The veteran's 
subjective pain was judged to be getting worse, and 
injections did not help anymore.  

Analysis

The veteran is currently service connected for a right 
shoulder injury with degenerative changes.  As noted above, a 
40 percent evaluation could be granted if there was a 
limitation of motion to 25 degrees from the side.  
Significantly, however, the June 2003 and June 2004 
examinations revealed motion exceeding 25 degrees in all 
planes of movement, save for a limitation of external and 
internal rotation in June 2003.  As indicated below, however, 
internal and external rotation do not involve movements from 
the side.  Rather they pertain to movements once the arm has 
already been moved out from the side.

 

38 C.F.R. § 4.71.

Given that neither the June 2003 nor the June 2004 
examination, nor any outpatient record revealed evidence that 
right shoulder motion prior to December 5, 2006 was limited 
to 25 degrees from the side, it follows that an increased 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Further, as there is no evidence of 
ankylosis an increased rating may not be assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Finally, as there 
is no evidence of a fibrous union of the humerus a higher 
rating is not in order under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  Therefore, an increased rating prior to December 
5, 2006, is not in order.

At the December 2006 fee based examination, flexion was 
limited to 40 degrees, and abduction to 35 degrees.  As to 
the veteran's entitlement to a rating in excess of 40 percent 
from December 5, 2006, the record shows that a 40 percent 
rating is the maximum rating allowable under Diagnostic Code 
5201.  Again, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 is not in order in the absence of any 
indication that the right shoulder is ankylosed.  

The evidence in this case also does not present any 
extraordinary factors, such that the service-connected injury 
residuals of the right shoulder markedly interferes with the 
veteran's employment or has required frequent 
hospitalizations.  As noted in the records the veteran takes 
pain medication only occasionally and has not been 
incapacitated as a result of the right shoulder disorder.  In 
the absence of such factors, consideration of the application 
of 38 C.F.R. § 3.321(b)(1) is not in order. See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As above, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert.


ORDER

Service connection for congestive heart failure is denied.

Entitlement to an increased rating for residuals of a right 
shoulder injury with degenerative changes from April 25, 2003 
to December 4, 2006, as well as from December 5, 2006, is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


  Department of Veterans Affairs


